Citation Nr: 0121115	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  94-31 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by headaches.  

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of thoracic spine injury, myofascial pain syndrome, 
on appeal from the initial grant of service connection.  

3.  Entitlement to a compensable evaluation for maxillary 
sinusitis, on appeal from the initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	Melinda K. Hart, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from February 1980 to 
October 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Offices (RO) in Washington, D.C. and Atlanta, 
Georgia.  The procedural history of the case is detailed in 
the Board's December 1998 decision, where it denied the claim 
of service connection for headaches, granted a 10 percent 
evaluation for residuals of a thoracic injury and myofascial 
pain syndrome, and denied the claims seeking an evaluation in 
excess of 10 percent for a left knee disability, a 
compensable evaluation for maxillary sinusitis, and an 
evaluation in excess of 30 percent for bilateral keratoconus.  
In September 1999, the Board denied the appellant's motion 
for reconsideration of that decision.  

The appellant then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a February 2001 Joint Motion for Remand (Joint Motion), 
the appellant and VA moved the Court to dismiss the appeal 
with respect to the claims seeking an evaluation in excess of 
10 percent for a left knee disability and an evaluation in 
excess of 30 percent for bilateral keratoconus.  The parties 
also moved the Court to vacate and remand the remaining 
claims.  In a February 2001 Order, the Court granted the 
motion and ordered that the remaining claims of service 
connection for headaches, an evaluation in excess of 10 
percent for residuals of a thoracic injury and myofascial 
pain syndrome, and a compensable evaluation for maxillary 
sinusitis be vacated and remanded for further development. 


REMAND

Since the Board's December 1998 decision and its September 
1999 denial of reconsideration, the adjudicatory landscape 
for veterans' claims has significantly changed.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefined VA's duty to assist, 
enhanced its duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits, and eliminated the well-grounded-claim requirement.  
The VCAA is applicable to all claims filed on or after the 
date of its enactment, or filed before that date and not yet 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

With respect to the claim of service connection for 
headaches, the Board denied the claim as not well grounded.  
The Joint Motion expressed a concern over the effect of the 
VCAA on the development of this case, in particular the 
denial of service connection for headaches on the basis of a 
not-well-grounded claim, since the Board did not reach a 
point in the analysis where assistance was required.  Under 
the law in effect at that time, VA owed the appellant no 
assistance in developing the claim.  That analysis is 
insufficient now given the mandate of the VCAA.  The claim 
will be remanded for assistance as guided by the VCAA, which 
in part requires that VA  provide a medical examination or 
opinion when necessary to make a decision on the claim.  An 
examination or opinion is "necessary" when the record (1) 
contains competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; and (2) 
indicates by lay or medical evidence that the disability or 
symptoms may be associated with service; but (3) does not 
contain sufficient medical evidence to make a decision on the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2098 (2000) (to be codified at 38 U.S.C. § 5103A).  As the 
Board's analysis in December 1998 makes clear, the evidence 
includes current diagnoses of a migraine headache disorder 
and headache symptomatology during service.  The appellant 
contends that the current headache disorder is related to the 
symptomatology in service.  However, the record does not 
contain a VA examination to fully address these allegations.  
Therefore, the claim will be remanded for this necessary 
examination.  

With respect to the claims seeking an evaluation in excess of 
10 percent for a thoracic spine disorder and a compensable 
evaluation for maxillary sinusitis, the Joint Motion proposed 
that the enhanced notice provisions of the VCAA might result 
in obtaining additional evidence that might show higher 
disability levels.  The record includes letters from the RO 
to the appellant notifying her of the need to submit any 
necessary evidence, as well as various statements and 
supplemental statements of the case describing the evidence 
and analyses of these claims.  More significant in this case, 
though, is the lack of recent VA examinations to determine 
the severity of the disabilities.  The most recent such 
examination concerning the thoracic spine disability was in 
May 1997, and the most recent examination concerning 
sinusitis was in January 1996.  The VCAA requires examination 
when necessary to substantiate the appeal, such as when they 
will be used to set the level of disability.  See also 
VAOPGCPREC 11-95 (examination required when appellant asserts 
that a disability has undergone an increase in severity since 
last examination, and appellant here contends that currently 
assigned evaluations do not accurately reflect current 
symptomatology).  These claims will be remanded for 
VA examinations and for additional notice to the appellant of 
evidence necessary to substantiate the appeals.  

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it remains the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  In undertaking the development herein, 
the RO must ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

2.  Ask the appellant for the names and 
addresses of all health care providers 
who have treated her for a disability 
manifested by headaches and the thoracic 
spine and sinusitis disabilities since 
December 1998.  Secure any appropriate 
release, if necessary, in order to obtain 
complete clinical records of such 
treatment and associate them with the 
claims file.  

If any development efforts are 
unsuccessful, notify the claimant of the 
records that have not been obtained, of 
the efforts undertaken to develop those 
records, and of further action to be 
taken in connection with the claim.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).

3.  Schedule the appellant for a VA 
examination to determine the etiology of 
her claimed headache disability.  The 
claims file and a copy of this REMAND 
must be made available to the examiner 
for review in conjunction with the 
examination.  Any necessary tests and 
studies should be conducted if needed to 
confirm a diagnosis of a disability 
manifested by headaches.  The examiner is 
asked to review the records pertaining to 
the claimed disability and to opine 
whether it is at least as likely as not 
that the appellant has a current 
disability manifested by headaches that 
is attributable to disease or injury in 
service.  The medical rationale for any 
opinion should be provided.  

4.  Schedule the appellant for a VA 
examination to determine the severity of 
her thoracic spine disability.  The 
claims file and a copy of this REMAND 
must be made available to the examiner 
for review in conjunction with the 
examination.  Range of motion 
measurements should be conducted, as well 
as any other necessary tests and studies 
if needed to confirm the current nature 
of the disability.  The examiner is asked 
to review the records pertaining to the 
thoracic spine disability and discuss the 
current thoracic spine symptomatology in 
relation to slight, moderate or severe 
limitation of motion; ankylosis of the 
thoracic spine; osteoarthritic changes 
and any associated loss of lateral spine 
motion; narrowing or irregularity of 
joint space; abnormal mobility on forced 
motion; demonstrable muscle spasm; 
characteristic pain on motion; symptoms 
compatible with sciatic neuropathy and 
the frequency of any relief.  The 
examiner should also be asked to express 
an opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or with prolonged use, 
whether any pain or functional loss 
produced additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  The 
medical rationale for any opinion should 
be provided.

5.  Schedule the appellant for a VA 
examination to determine the severity of 
her maxillary sinusitis.  The claims file 
and a copy of this REMAND must be made 
available to the examiner for review in 
conjunction with the examination.  Any 
necessary tests and studies should be 
conducted if needed to confirm the 
current severity of the disability.  The 
examiner is asked to review the records 
pertaining to maxillary sinusitis and 
discuss any current symptomatology 
involving chronic osteomyelitis; near 
constant sinusitis; headaches; pain and 
tenderness of affected sinus; purulent 
discharge or crusting; incapacitating 
episodes requiring bed rest and treatment 
by a physician; and the need for 
prolonged (lasting four to six weeks) 
antibiotic treatment.  The medical 
rationale for any opinion should be 
provided.  

6.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it complies with 
this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

7.  Thereafter, the RO should 
readjudicate these claims.  With respect 
to the claims seeking higher evaluations 
for the thoracic spine and sinusitis 
disabilities, the RO must adjudicate 
those claims with reference to "staged 
ratings" as discussed in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) 
(separate ratings may be assigned for 
separate periods of time, a practice 
known as "staged" ratings).  With 
respect to the claim for a higher 
evaluation for sinusitis, the RO must 
adjudicate that claim with reference to 
the 1996 change in the diagnostic 
criteria, considering whether, after the 
October 7, 1996, effective date of the 
change, the old or new rating criteria is 
more favorable.  

8.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


